Title: From John Adams to Jan Willink, 1 March 1793
From: Adams, John
To: Willink, Jan,Willink, Wilhem



Gentlemen
Philadelphia March 1. 1793

I have recd your favour of the 19th. of October 1792 informing me that my Number 1026 is entitled to the Premium of one Thousand Guilders. This Sum, together with the amount of all the Coupons inclosed I pray you to ship for me by the first good vessel for Boston, to the address of the Honorable Cotton Tufts Esqr of Weymouth near Boston, either in Spanish or Portugal Gold or in Spanish milled Dollars. Let it be insured however, if you please. There are Coupons of 50 Guilders and of 40 each
I have also recd your Letter relative to the office of Consul: but I had two years ago interceded with The President in behalf of Mr James Greenleaf. I have nevertheless communicated to The President and to Mr Jefferson our Sentiments on the subject, with Such Recommendations as my Esteem and regard for you naturally dictated. The Inclination here is so strong however, especially in the Senate in favour of native Americans, that I believe Mr Greenleaf whose Character and Connections here are respectable that I believe Mr Gr he will be appointed.
Your Recommendation of Mr Blake for Falmouth did not reach me, till several Days after the President had nominated Mr Fox, and I had pronounced the advice and Consent of the Senate, to his Appointment. His application therefore was too late.
We are in dayly and anxious Expectation of important News from Europe and your opinions of the Probabilities of Peace or War between England and France, and concerning the Part which Holland will take will be very agreable to, Gentlemen / your very humble and obedient / Servant

John Adams